                   Case:21-01078-swd            Doc #:31 Filed: 09/10/2021               Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN

IN RE:
ROBERT CHAD HOSKINS, SR.                                                    Case No:    D G 21-01078
SHIRLEY ANNE HOSKINS                                                        Date Filed: 4/23/21
1500 EDGEKNOLL SE                                                           Chapter 13
GRAND RAPIDS       MI 49508                                                 Honorable: Scott W. Dales
               Debtor(s) /


     TRUSTEE’S MOTION TO DISMISS THE CHAPTER 13 PROCEEDINGS AND
             NOTICE OF MOTION PURSUANT TO 11 U.S.C. 1307(c)

The Chapter 13 Trustee, Brett N. Rodgers, hereby moves this Court to dismiss the above
captioned Chapter 13 case for the following reasons pursuant to 11 U.S.C. 1307(c):
(X ) 1307(c)(1) Unreasonable delay by the debtor that is prejudicial to creditors:
    (X ) Failure to cooperate with the Trustee and provide the following documents pursuant to 11 U.S.C § 521 and
Bankruptcy Rule 4002: current pay stubs, payroll order and attorney fee agreement filed with court.

( X) Plan exceeds 60 months in violation of § 1322(d)(2)(C); the plan is currently running 72 months.

(X ) Section 1325(a)(3) and Section 1325(b)(1)(B) - The plan is not proposed in good faith and the Debtors do not
commit all projected disposable income for the applicable commitment period: The debtors' budget includes
unreasonably high expenses which include, but are not limited to, the following: $32/month for home insurance when
the plan states this expenses is escrowed in the mortgage payment, $503/month for auto insurance,$924/month for
transportation, $500/month for utilities, $1,000/month for food and $301/month for clothing and personal care. The
total expenses are $5,180 per month for a household of 4 which includes debtors 23 year old son. The debtors 2020
tax returns states debtors income was $128,596 vs schedule I of $98,457. Based on the forgoing, the Trustees
believes that the debtors could increase their plan payment and dividend to the general unsecured creditors.
       Note: As a result of the above Motion being made, your case could be converted to a
Chapter 7 case.
                                        NOTICE OF MOTION
        Take notice that if a timely response is filed the within motion will be heard before the
Honorable Scott W. Dales on 10/26/21 at 9:00 A.M. This hearing will be held at the U.S.
Bankruptcy Court, One Division Ave NW, 2nd Floor, Courtroom A, Grand Rapids, MI 49503.
      If you wish to oppose the Motion you must file a written response with the Bankruptcy
Court at One Division Ave.,N. Room 200, Grand Rapids, MI 49503 and serve a copy upon the
Chapter 13 Trustee at 99 Monroe Ave NW, Suite 601, Grand Rapids MI 49503 within 30 days of
the date on which the Bankruptcy Noticing Center (BNC) served this Motion to Dismiss. The
response filed must comply with Local Bankruptcy Rule 9013(d) and must state with particularity
the reasons why the Trustee’s Motion should not be granted. If a timely response is not filed, the
Chapter 13 Trustee may at any time after the expiration of the 30 day period, file with the Court a
certificate stating that no timely response or request for hearing has been filed together with a
proposed Order Dismissing the case and cancel the scheduled hearing date as moot.
Dated:          9/10/2021                                                  /s/ Brett N. Rodgers
                                                                           Brett N. Rodgers, Trustee
                Case:21-01078-swd        Doc #:31 Filed: 09/10/2021        Page 2 of 2



                                    PROOF OF SERVICE

   This Motion to Dismiss was served electronically upon the attorney for the debtor(s), if
applicable, and the debtor(s) by the BNC.

ATTORNEY FOR DEBTOR(S):               JEFFREY D MAPES PLC
